DETAILED ACTION
Response filed on 11/24/2020 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
No claims are amended.
No new claims are added.
Claims 1-30 are pending for examination.
Response to arguments
Re: 35 U.S.C. 103 rejections
Applicant’s response has been fully considered. Below are applicant’s main arguments and examiner’s response:
Applicant’s argument: (Pg. 9, Par. 3 of applicant’s response) “Training a neural network model for data recognition as described in Maeng, however, does not teach or suggest "determining one or more neural network weights associated with one or more input parameters associated with the channel," as recited in independent claim 1. The neural network described in Maeng is used to recognize a user's behavior and classify the behavior as a command to operate an AI device, which is different than using a neural network for wireless communication, much less "determining ... neural network weights associated with ... channel input parameters." Therefore, Maeng cannot be relied upon to teach or suggest all the features recited in independent claim 1”.
Examiner’s response: Examiner respectfully disagrees. The reference does not have to be from the same field of endeavor, as described in MPEP, “This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen 
In the office action, cited disclosure by Maeng was, "the model learning unit 24 can train a neural network model through reinforcement learning using feedback about whether the result of situation determination according to learning is correct. Further, the model learning unit 24 can train a neural network model using a learning algorithm including error back-propagation or gradient decent" {[0219], lines 11-17). Training a neural network model using a learning algorithm that includes back-propagation or gradient decent, implies determining neural network weights and in the particular scenario in the claim, the determining is for weights associated with channel input parameters.
Applicant’s argument: (Pg. 10, Par. 2 of applicant’s response) “the Office Action has not shown any motivation to combine the teachings of Nammi with those of Maeng … the Office Action's allegation that it would be obvious to make use of AI to optimize wireless communication is a mere conclusory statement and the Office Action does not provide any reasoning as to why one skilled in the art would expect that employing an AI as specifically described in Maeng would somehow allegedly optimize wireless communication”.
Examiner’s response: Examiner respectfully disagrees. The office action mentioned the motivation as, “to make use of artificial intelligence of data learning unit as disclosed by Maeng” which 
Applicant’s argument: (Pg. 11, Par. 3 of applicant’s response) “In the rejection, the Office Action appears to allege that the measurements described in Nammi may be "the one or more link performance metrics," as recited in dependent claim 9. However, even under such an interpretation-which Applicant does not concede to be correct or valid-the reference signals discussed in Nammi are not used in "estimating the one or more link performance metrics," as recited in a portion of dependent claim 9. Using reference signals for measurements in MIMO techniques is different than estimating link performance metrics based on a reference signal. Therefore, Nammi cannot be relied on to teach or suggest "estimating the one or more link performance metrics based at least in part on one or more of a demodulation reference signal or a channel state information reference signal," as recited in dependent claim 9”.
Examiner’s response: Examiner respectfully disagrees. There are various link performance metrics and CQI is one of them. Nammi’s disclosures, “TM9 implements 2, 4 or 8 reference signals for measurements (CSI-RS) as well as 1 to 8 UE specific reference signals for demodulation (DMRS)” ([0062]), and “The CSI report includes, for example, a Channel Quality Indicator or CQI” ([0007]), that performance metrics may be based on reference signal as claimed.

35 U.S.C. 103 rejections are not withdrawn. The following section for 35 U.S.C. 103 rejection is duplicate of the last office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-15, 19-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2017 /0201299 A1), hereinafter “Nammi” in view of Jichan MAENG (US 2019/0392833 A1), hereinafter “Maeng”.
Regarding claim 1, Nammi teaches ‘a method for wireless communications, comprising: identifying, at a first device, a channel for communicating with a second device’ (Nammi: [0016], “FIG. 1 is a block diagram of example embodiments of a network node and a communication device; Figure shows communication between network node and communication device through control signaling to the communication device and uplink channel for reporting to the network node). 
Nammi however fails to teach, ‘determining one or more neural network weights associated with one or more input parameters associated with the channel; estimating one or more link performance metrics associated with the channel from one or more reference signals based at least in part on the one or more neural network weights’.
Maeng in the same field of endeavor teaches, “the model learning unit 24 can train a neural network model through reinforcement learning using feedback about whether the result of situation determination according to learning is correct. Further, the model learning unit 24 can train a neural network model using a learning algorithm including error back-propagation or gradient decent” ([0219], lines 11-17).
Back-propagation is used in neural networks to calculate gradient needed in calculation of weights. 
Maeng also teaches, “The model estimator inputs estimation data to a neural network model, and when an analysis result output from the estimation data does not satisfy a predetermined reference, it can make the model learning unit 22 perform learning again. In this case, the estimation data may be data defined in advance for estimating a recognition model” ([0225]).
determining one or more neural network weights associated with one or more input parameters associated with the channel; estimating one or more link performance metrics associated with the channel from one or more reference signals based at least in part on the one or more neural network weights’.
It would have been obvious to one of ordinary skill in the art to combine teaching of Maeng with that of Nammi to make use of artificial intelligence of data learning unit as disclosed by Maeng for optimization of communication between a base station and a user equipment, or between two devices in general.
Nammi  teaches ‘the one or more input parameters’, (“Nammi: [0007], lines 1-7, The CSI report is sent to the eNodeB via a feedback channel”; “The eNodeB scheduler uses this information in choosing the parameters for scheduling of the UE); and 
‘transmitting, to the second device, one or more feedback indicators associated with the channel based at least in part on the one or more link performance metrics’ (Nammi: [0007], lines 12-17, “The eNodeB sends the scheduling parameters to the UE in the Physical Downlink Control Channel or PDCCH. The scheduling information includes a number of MIMO layers scheduled, transport block sizes, modulation for each codeword, parameters related to HARQ, and subband locations”; the scheduling parameters may be considered the feedback indicators associated with the channel).

Regarding claim 7, combination of Nammi and Maeng teaches the method of claim 1.
Nammi teaches, ‘wherein the one or more link performance metrics comprise one or more of a block error rate associated with the channel, a throughput associated with the channel, a spectrum efficiency associated with the channel, or a scaled value representing a link performance’ (Nammi: [0041], lines 7-12, “such data in one or more embodiments includes one or more performance measures for each of one or more multiplexing ratio settings, such that the data provides a basis for comparing communication performance between different settings---e.g., in terms of any of throughput, error rates, retransmission statistics, link failures, etc.”; [0050], lines 10-13, “In an example case, Bit Error Rate (BER) of Block Error Rate (BLER) may be tracked as a measure of communication performance”).

Regarding claim 8, combination of Nammi and Maeng teaches the method of claim 7. 
Though combination of Nammi and Maeng does not expressly teach, ‘wherein the block error rate is associated with a modulation and coding scheme of the channel’, the teaching is inherent in the dependence of block error rate on modulation and coding scheme. A higher order modulation and coding scheme (MCS) provides better channel protection from errors but reduced throughput while a lower order of modulation provides higher throughput but less error correcting capability of the channel.

Regarding claim 9, combination of Nammi and Maeng teaches the method of claim 1.
Nammi teaches, ‘wherein estimating the one or more link performance metrics comprises: estimating the one or more link performance metrics based at least in part on one or more of a demodulation reference signal or a channel state information reference signal’ (Nammi: [0053], “Now, consider that 3GPP LTE provides several different variations on MIMO techniques, from beamforming to spatial multiplexing or single antenna schemes”; [0062], lines 2-5, “TM9 implements
2, 4 or 8 reference signals for measurements (CSI-RS) as well as 1 to 8 UE specific reference signals for demodulation (DMRS)”).

Regarding claim 10, combination of Nammi and Maeng teaches the method of claim 1.
wherein each link performance metric of the one or more link performance metrics corresponds to a respective modulation and coding scheme’, the claim is implied based on discussion above in claim 7, where block error rate is considered to be one of the performance metrics and discussion in claim 8, discussing dependence of block error rate on modulation and coding scheme.

Regarding claim 11, combination of Nammi and Maeng teaches the method of claim 1.
Maeng teaches, ‘wherein the one or more input parameters associated with the channel comprise one or more of a modulation and coding scheme, a rank, a precoding matrix indicator, an estimated Doppler measurement, an interference variance estimation, a noise variance estimation, a decoder feature, or a hybrid automatic repeat request’ (Maeng: [0132], “Meanwhile, the control information transmitted through the uplink to the base station by the terminal or received from the base station by the terminal may include a downlink/uplink ACK/NACK signal, a Channel Quality Indicator (CQI), a Precoding Matrix index (PMI), a Rank Indicator (RI) and the like. The terminal may transmit control information such as the above-described CQI/PMI/ RI through the PUSCH and/or the PUCCH”).

Regarding claim 12, combination of Nammi and Maeng teaches the method of claim 1.
Nammi teaches, ‘wherein the one or more feedback indicators comprise one or more of one or more acknowledgments, one or more negative acknowledgments, one or more precoding matrix indicators, one or more rank indicators, one or more channel quality indicators, one or more channel state information reports, one or more downlink feedback information, or one or more new data indicators’ (Nammi: [0007], lines 10-17, “The eNodeB scheduler uses this information in choosing the parameters for scheduling of the UE. The eNodeB sends the scheduling parameters to the UE in the Physical Downlink Control Channel or PDCCH. The scheduling information includes a number of MIMO layers scheduled, transport block sizes, modulation for each codeword, parameters related to HARQ, and sub band locations”).

Regarding claim 13, combination of Nammi and Maeng teaches the method of claim 1.
Nammi teaches, ‘wherein each feedback indicator of the one or more feedback indicators corresponds to a respective transmission-reception point, a respective panel, or a respective beam associated with the second device’ (Nammi: [0057], lines 11-14, “When the UE is scheduled, a precoding matrix is selected and the UE is informed explicitly or implicitly which precoding matrix was used for the actual PDSCH transmission”; [0064], lines 1-3, “Precoding may include multiplying the signal with different beamforming weights for each antenna port prior to transmission”).

Regarding claim 14, combination of Nammi and Maeng teaches the method of claim 1.
Maeng teaches ‘the method further comprising transmitting one or more additional feedback indicators associated with the channel based at least in part on one or more of a punctured packet from the second device or a transmission from the second device preempted by an ultra-reliable low-latency communication intended for a third device’ (Maeng: [0174], lines 5-13, “In the case of UL, transmission of traffic of a specific type ( e.g., URLLC) needs to be multiplexed with another transmission (e.g., eMBB) scheduled in advance in order to satisfy more stringent latency requirements. In this regard, a method of providing information indicating preemption of specific resources to a UE scheduled in advance and allowing a URLLC UE to use the resources for UL transmission is provided”).

Claims 2-6, 16-18, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Nammi and Maeng as applied to claim 1 above, and further in view of Chen et al. (US 8,498,639 B2), hereinafter “Chen”.
Regarding claim 2, combination of Nammi and Maeng teaches the method of claim 1.
Maeng discloses about periodic reporting by the UE, and also teaches, “The method may further include receiving an operation performance result corresponding to the control instruction, from the device” ([0011]), but does not expressly teach, ‘method further comprising receiving a transport block from the second device based at least in part on the one or more feedback indicators’. Nammi also fails to teach the claim element explicitly. 
Chen in the same field of endeavor teaches, ‘method further comprising receiving a transport block from the second device based at least in part on the one or more feedback indicators’ (Chen: Col. 7, lines 48-51, “Reporting frequency can indicate the rate at which a CQI for a specific frequency-time (Δ[Symbol font/0x6E]- Δ t) resource (e.g., a resource block) is transmitted”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with that of Nammi and Maeng so that a repetitive feedback is obtained from the UE for optimization of performance as disclosed by Chen (Col. 11, lines 39-46, “intelligent component 565 can determine an optimal reporting pattern that optimizes the access terminal performance ( e.g., battery power, buffer utilization, processing and communication overhead, transmission power, and so on), which includes various sets of optimized reporting parameters; namely, reporting periods, probed sub band profiles, repetition of CQI reports, and the like”).

Regarding claim 3, combination of Nammi, Maeng and Chen teaches the method of claim 2.
‘method further comprising initiating decoding of the transport block based at least in part on the one or more link performance metrics’, disclosure by Chen, “a tolerated BER of reported CQI” (Col. 10, lines 49-50) implies decoding of received transport block based on CQI which is a link performance metric.

Regarding claim 4, combination of Nammi, Maeng and Chen teaches the method of claim 2.
Maeng teaches, ‘method further comprising determining not to decode the transport block based at least in part on the one or more link performance metrics, wherein the one or more feedback indicators comprise a negative acknowledgment’ (Maeng: [0132] discloses that the control information transmitted through the uplink to the base station by the terminal may include a NACK signal. Though not expressly disclosed, it is obvious to a person skilled in the art that in this scenario the transport block is not to be decoded).

Regarding claim 5, combination of Nammi, Maeng and Chen teaches the method of claim 2.
Chen teaches, ‘method further comprising: decoding one or more initial code blocks of the transport block’ (discussed above in claim 3 above); and 
‘determining not to decode one or more later code blocks of the transport block based at least in part on the one or more link performance metrics’ (Disclosure by Chen as disclosed in claim 3, “a tolerated BER of reported CQI” (Col. 10, lines 49-50), implies the teaching of the claim element if reported CQI, one of the link performance metric falls below the tolerated limit or threshold).

Regarding claim 6, combination of Nammi, Maeng and Chen teaches the method of claim 2. 
Maeng teaches, ‘the method further comprising: determining a plurality of repetitions of the transport block’ (Maeng: [0196], lines 1-8, “In step S1 of FIG. 4, the UE receives a UL grant from the 5G network in order to transmit specific information to the 5G network. Here, the UL grant may include information on the number of repetitions of transmission of the specific information and the specific information may be repeatedly transmitted on the basis of the information on the number of repetitions”) 
‘in one or more of a frequency domain, a time domain, or a spatial domain’ ([0196], lines 9-14, “Repetitive transmission of the specific information may be performed through frequency hopping, the first transmission of the specific information may be performed in a first frequency resource, and the second transmission of the specific information may be performed in a second frequency resource”), and 
‘decoding one or more of the plurality of repetitions of the transport block based at least in part on the one or more link performance metrics’ (discussed above in claim 3).

	Regarding claim 15, it is a method of performing complementary functions with respect to claim 1. Claim is rejected based on rejection of claim 1.
Claim 16 is rejected based on rejection of claim 2.
Claim 17 is rejected based on rejection of claim 6.

Regarding claim 18, combination of Nammi, Maeng and Chen teaches the method of claim 17, ‘wherein determining a quantity of repetitions of the transport block based at least in part on determining the one or more parameters of the channel’ (discussed above in claim 6), and ‘wherein transmitting the plurality of repetitions of the transport block is based at least in part on determining the quantity of repetitions’ (implied by normal process of communication between the first device and the second device).

Claim 19 is rejected based on rejection of claim 7.
Claim 20 is rejected based on rejection of claim 8.
Claim 21 is rejected based on rejection of claim 9.
Claim 22 is rejected based on rejection of claim 11.
Claim 23 is rejected based on rejection of claims 12 and 14.
Claim 24 is rejected based on rejection of claim 13.

Regarding claim 25, combination of Nammi and Maeng teaches the method of claim 24. 
The claim element, ‘the method further comprising determining a transmission- reception point of the one or more transmission-reception points, a panel of the one or more panels, or a beam of the one or more beams for later scheduling based at least in part on determining the one or more parameters of the channel’ is implied by teaching of claim 24, which is a function complementary to claim 13, ‘wherein communicating with the first device is based at least in part on determining the transmission-reception point, the panel, or the beam for later scheduling’, is also implied by normal communication process between the first device and the second device.

Claim 26 is for an apparatus, a change in category compared to claim 1. Claim is rejected based on rejection of claim 1.
Claim 27 is rejected based on rejection of claim 2.
Claim 28 is rejected based on rejection of claim 7.
Claim 29 is for an apparatus, a change in category compared to claim 15. Claim is rejected based on rejection of claim 15.
Claim 30 is rejected based on rejection of claim 27.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462    

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462